Boyce, J.:
charging the jury:
Gentlemen of the jury:—You and each of you have been sworn to well and truly try the traverse joined between the State of Delaware and William T. Ryan, the prisoner at the bar, and a true verdict give according to the evidence.
Much interest has been manifested here in the trial of this case. You should not be influenced by any interest in the result of your verdict, one way or the other. Whether, as individuals, you have predilections for or against the sale of spirituous liquors, authorized by law, should not enter into your deliberation upon the *229evidence before you. Considerations of any character extraneous to the evidence presented to you should be wholly disregarded in reaching your verdict.
William T. Ryan, the defendant, is charged in this indictment with selling in this county, spirituous liquor, to-wit, whiskey to Robert Brown on the first day of August, A. D. 1909, the same not then and there being sold by the said William T. Ryan to the said Robert Brown for medicinal or sacramental purposes.
This indictment is found under Section 11, Chapter 65, Vol. 24, Laws of Delaware, page 144, commonly known as the Local Option Law, and it provides, in part, that “it shall be unlawful for any person * * * to * * * sell spirituous, vinous or malt liquors, except for medicinal or sacramental purposes” within Kent County.
Is William T, Ryan, the accused, guilty under the evidence produced before you, or not guilty? Your answer to this question will determine the character of your verdict in this case.
We shall not attempt a review of the evidence. You have it all before you. We cannot comment upon it, if we would.
There are no intricate questions of law applicable to this case. Indeed, the issue before you is a simple one—and one largely of fact. The range of the case is within a narrow compass. Did the accused unlawfully sell spirituous liquor, to-wit, whiskey, to Robert Brown as charged in the indictment or not? This you will determine from the evidence when you retire to your room for deliberation. Your deliberations should be confined, as we have said, to the evidence and upon the evidence—and that aloné, —you should reach a determination. In weighing and considering the evidence you should be guided throughout your deliberations as we have indicated, and by a few well settled principles of- law applicable to this case which we will proceed to announce to you. They are these:—
It was held in the case of State vs. Fulmer, 7 Pennewill, that a person who knowingly takes part in the unlawful sale of spirituous liquor thereby aids and assists the seller in the commission of a crime and is therefore an accomplice.
*230It is often said to juries when an accomplice testifies that the degree of credit which ought to be given to such testimony is a matter exclusively within the province of the jury. Ordinarily great caution in weighing such testimony is dictated by prudence and good reason. Although a purchaser of spirituous liquor from one who sells it in violation of law participates in the unlawful sale, a jury may convict upon the uncorroborated testimony of such purchaser if they are satisfied from all the facts and circumstances of the case, beyond a reasonable doubt, that the testimony of such witness is true, and without any confirmation of such testimony. The weight and value of such testimony is exclusively within the province of the jury. You are the sole judges of the credibility of the witnesses and of the weight and value of their testimony.
Every person charged with the commission of a crime is presumed in law to be innocent until the contrary is shown to the satisfaction of the jury beyond a reasonable doubt, and the burden of proof rests upon the State.
Where there is conflict of testimony, as in this case you should endeavor to reconcile it if you can; and if you cannot, you must determine whose testimony is most entitled to credit and belief, taking into consideration all the facts and circumstances testified to by the witnesses, their means of information, opportunity of knowing the facts of which they have testified, and the manner in which they gave their testimony. In other words, where there is conflict of testimony the jury may believe that part of the testimony which they deem worthy of belief and reject that part which they deem to be unworthy of belief.
If after a careful and conscientious consideration of all the evidence in this case you should entertain a reasonable doubt as to the guilt of the accused, such doubt inures to the benefit of the accused. By reasonable doubt is not meant a merely fanciful, vague, or speculative doubt—a mere whim or notion—but a reasonable, substantial doubt growing out of the evidence remaining in your minds after a careful and conscientious consideration of all the evidence, and such a doubt as reasonable, fair-mind*231ed conscientious men would entertain under all the facts and circumstances of the particular case.
If you are satisfied from the evidence, beyond a reasonable doubt that the accused is guilty of the offense charged against him, your verdict should be guilty; otherwise your verdict should be not guilty.
Verdict, guilty.